Exhibit 10.2

AMENDMENT NUMBER 17 TO LOAN DOCUMENTS


This AMENDMENT NUMBER 17 TO LOAN DOCUMENTS (this “Seventeenth Amendment”) is
entered into as of February 8, 2012, by and among GVEC RESOURCE IV INC. (the
“Agent”), as Agent and as a Lender, PRIVATE EQUITY MANAGEMENT GROUP LLC, a
Delaware limited liability company (“PEMG”), EMRISE CORPORATION, a Delaware
corporation (“Parent”), and Parent’s Subsidiaries that are signatories hereto
(collectively, with Parent, the “Borrowers” and each individually, a
“Borrower”), with reference to the following facts:
A.    Borrowers, Agent and the Lenders named therein are parties to that certain
Credit Agreement, dated as of November 30, 2007, as amended by that certain
Amendment Number 1 to Loan Documents, dated as of August 20, 2008, that certain
Amendment Number 2 to Loan Documents, dated as of February 12, 2009, that
certain Forbearance Agreement and Amendment Number 3 to Loan Documents, dated as
of March 20, 2009 (as amended by that certain Amendment to Forbearance Agreement
and Amendment Number 3 to Loan Documents, dated as of April 9, 2009), that
certain Amendment Number 4 to Loan Documents, dated as of April 14, 2009, that
certain Amendment Number 5 to Loan Documents, dated as of August 14, 2009, that
certain Amendment Number 6 to Loan Documents, dated as of November 3, 2009, that
certain Amendment Number 7 to Loan Documents, dated as of November 13, 2009,
that certain Amendment Number 8 to Loan Documents, dated as of December 31,
2009, that certain Amendment Number 9 to Loan Documents, dated as of April 13,
2010, that certain Amendment Number 10 to Loan Documents, dated as of May 3,
2010, that certain Amendment Number 11 to Loan Documents, dated as of May 17,
2010, that certain Amendment Number 12 to Loan Documents, dated as of June 1,
2010, that certain Amendment Number 13 to Loan Documents, dated as of June 17,
2010, that certain Amendment Number 14 to Loan Documents, dated as of July 16,
2010, that certain Amendment Number 15 to Loan Documents, dated as of July 31,
2010 and that certain Amendment Number 16 to Loan Documents, dated as of August
31, 2010 (as further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”).
NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:
1.Defined Terms. Capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Credit Agreement.
2.    Representations and Warranties.
(a)    Each Borrower hereby represents and warrants that, after giving effect to
this Seventeenth Amendment, no Event of Default or failure of condition has
occurred or exists, or would exist with notice or lapse of time or both under
the Credit Agreement.
(b)    All representations and warranties of Borrowers in this Seventeenth
Amendment and the Credit Agreement are true and correct as of the date hereof,
and shall survive the execution of this Seventeenth Amendment.
3.    Amendments. The following provisions of the Credit Agreement hereby are
amended and restated to read as follows:
(a)    Section 2.2(a) shall be deemed to be amended and restated in its entirety
to read as follows:
“(a)    Subject to the terms and conditions of this Agreement, on August 31,
2010, Lenders shall be deemed to have made a term loan (the “Second Amended and
Restated Term Loan A”) to Borrowers in an amount not to exceed One Million
Dollars ($1,000,000).”
(b)    The third sentence of Section 2.2(c) hereby is amended and restated in
its entirety to read as follows:
“The Second Amended and Restated Term Loan A shall be repaid in accordance with
the terms and conditions of that certain Second Amended and Restated Term Loan A
Note.”
(c)    The Amended and Restated Term Loan A Note shall be replaced in its
entirety with the Second Amended and Restated Term Loan A Note.

1

--------------------------------------------------------------------------------

Exhibit 10.2

(d)    The defined term “Amended and Restated Term Loan A” in the Credit
Agreement shall mean and refer to the “Second Amended and Restated Term Loan A.”
4.    Default. In addition to all other Events of Default under the Credit
Agreement, Borrowers’ failure to pay any amount when due under this Seventeenth
Amendment or to perform any covenant or other agreement contained in this
Seventeenth Amendment, or any other document entered into pursuant hereto,
including but not limited to the Second Amended and Restated Term Loan A Note,
shall constitute Events of Default under this Seventeenth Amendment and the
Credit Agreement
5.    Consent. Notwithstanding any provision in the Credit Agreement to the
contrary, Lenders hereby consent and approve of the sale of assets by CXR Larus
Corporation of the test equipment line of products marketed under the CXR
Halcyon name to LDDF Incorporated.
6.    Conditions Precedent. The effectiveness of this Seventeenth Amendment is
subject to Agent’s receipt of all of the following:
(a)    this Seventeenth Amendment and such other agreements and instruments
reasonably requested by Agent pursuant hereto (including such documents as are
necessary to create and perfect Agent’s interest in the Collateral, and
including but not limited to the Second Amended and Restated Term Loan A Note,
substantially in the form attached hereto as Annex Q), each duly executed by
each Borrower;
(b)    payment by Borrowers to PEMG of an amendment fee in the amount of Ten
Thousand Dollars ($10,000), which shall be nonrefundable as of the date hereof;
(c)    payment by Borrowers of all legal fees and expenses incurred through
(which shall be due and payable on, and nonrefundable as of the date of this
Seventeenth Amendment (which shall be remitted via wire transfer according to
the instructions set forth on Exhibit A hereto); and
(d)    such other documents and completion of such other matters as Agent may
reasonably deem necessary or appropriate.
7.    Release.
(a)    Each Borrower acknowledges that neither Agent, any Lender nor PEMG (the
“Released Parties”) would enter into this Seventeenth Amendment without
Borrowers’ assurance hereunder. Except for the obligations arising hereafter
under this Seventeenth Amendment, each Borrower hereby absolutely discharges and
releases the Released Parties, any person or entity that has obtained any
interest from any of them under the Credit Agreement or otherwise and each of
the Released Parties’ and such entities’ former and present partners,
stockholders, officers, directors, employees, successors, assignees, agents and
attorneys from any known or unknown claims which any Borrower now has against
any of them of any nature, including any claims that any Borrower, its
successors, counsel, and advisors may in the future discover they would have now
had if they had known facts not now known to them, whether founded in contract,
in tort or pursuant to any other theory of liability, including but not limited
to any claims arising out of or related to the Credit Agreement or the
transactions contemplated thereby.
(b)    Each Borrower waives the provisions of California Civil Code Section
1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
(c)    The provisions, waivers and releases set forth in this section are
binding upon each Borrower and each Borrower’s shareholders, agents, employees,
assigns and successors in interest. The provisions, waivers and releases of this
section shall inure to the benefit of the Released Parties and their respective
agents, employees, officers, directors, assigns and successors in interest.
(d)    Each Borrower warrants and represents that such Borrower is the sole and
lawful owner of all right, title and interest in and to all of the claims
released hereby and no Borrower has heretofore assigned or transferred or
purported to assign or

2

--------------------------------------------------------------------------------

Exhibit 10.2

transfer to any person any such claim or any portion thereof. Each Borrower
shall indemnify and hold harmless Agent, each Lender and PEMG from and against
any claim, demand, damage, debt, liability (including payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
arising out of any such assignment or transfer.
(e)    The provisions of this section shall survive payment in full of the
Obligations, full performance of all the terms of this Seventeenth Amendment and
the Credit Agreement, and/or Agent’s, any Lender’s or PEMG’s actions to exercise
any remedy available under the Credit Agreement or otherwise.
8.    Consultation of Counsel. Each Borrower acknowledges that such Borrower has
had the opportunity to be represented by legal counsel of its own choice
throughout all of the negotiations that preceded the execution of this
Seventeenth Amendment. Each Borrower has executed this Seventeenth Amendment
after reviewing and understanding each provision of this Seventeenth Amendment
and without reliance upon any promise or representation of any person or persons
acting for or on behalf of Agent. Each Borrower further acknowledges that such
Borrower and its counsel have had adequate opportunity to make whatever
investigation or inquiry they may deem necessary or desirable in connection with
the subject matter of this Seventeenth Amendment prior to the execution hereof
and the delivery and acceptance of the consideration described herein.
9.    Miscellaneous.
(a)    Successors and Assigns. This Seventeenth Amendment shall be binding upon
and shall inure to the benefit of Borrower and Agent and their respective
successors and assigns; provided, however, that the foregoing shall not
authorize any assignment by Borrower of its rights or duties hereunder.
(b)    Integration. This Seventeenth Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire Seventeenth Amendment
between the parties with respect to the subject matter hereof and supersede all
prior agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Seventeenth
Amendment; except that any financing statements or other agreements or
instruments filed by Agent with respect to Borrower shall remain in full force
and effect.
(c)    Course of Dealing; Waivers. No course of dealing on the part of Agent or
its officers, nor any failure or delay in the exercise of any right by Agent,
shall operate as a waiver thereof, and any single or partial exercise of any
such right shall not preclude any later exercise of any such right. Agent’s
failure at any time to require strict performance by Borrower of any provision
shall not affect any right of Agent thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent.
(d)    Time is of the Essence. Time is of the essence as to each and every term
and provision of this Seventeenth Amendment and the other Credit Agreement.
(e)    Legal Effect. The Credit Agreement remains in full force and effect. If
any provision of this Seventeenth Amendment conflicts with applicable law, such
provision shall be deemed severed from this Seventeenth Amendment, and the
balance of this Seventeenth Amendment shall remain in full force and effect.
(f)    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference; Service
of Process. Section 12 of the Credit Agreement hereby is incorporated herein by
this reference as though fully set forth.
(g)    Upon the effectiveness of this Seventeenth Amendment, each reference in
the Credit Agreement to “this Seventeenth Amendment,” “hereunder,” “herein,”
“hereof” or words of like import referring to the Credit Agreement shall mean
and refer to the Credit Agreement as amended by this Seventeenth Amendment.
(h)    Upon the effectiveness of this Seventeenth Amendment, each reference in
the Loan Documents to the “Credit Agreement” “thereunder,” “therein,” “thereof
or words of like import referring to the Credit Agreement shall mean and refer
to the Credit Agreement as amended by this Seventeenth Amendment.
(i)    Assignment and Indemnity. Borrower consents to Agent’s assignment, in
accordance with Section 13 of the Credit Agreement, of all or any part of
Agent’s rights under this Seventeenth Amendment and the Credit Agreement.

3

--------------------------------------------------------------------------------

Exhibit 10.2

10.    Entire Amendment; Effect of Seventeenth Amendment. This Seventeenth
Amendment, and the terms and provisions hereof, constitutes the entire
Seventeenth Amendment among the parties pertaining to the subject matter hereof
and supersedes any and all prior or contemporaneous amendments relating to the
subject matter hereof. Except as expressly set forth in this Seventeenth
Amendment, the Credit Agreement and other Loan Documents shall remain unchanged
and in full force and effect. To the extent any terms or provisions of this
Seventeenth Amendment conflict with those of the Credit Agreement or other Loan
Documents, the terms and provisions of this Seventeenth Amendment shall control.
This Seventeenth Amendment is a Loan Document.
11.    Counterparts; Electronic Transmission. This Seventeenth Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Seventeenth Amendment by signing any such counterpart. Delivery of an
executed counterpart of this Seventeenth Amendment by electronic mail shall be
equally as effective as delivery of an original executed counterpart of this
Seventeenth Amendment. Any party delivering an executed counterpart of this
Seventeenth Amendment by electronic mail also shall deliver an original executed
counterpart of this Seventeenth Amendment, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Seventeenth Amendment.


[Balance of Page Intentionally Left Blank]



4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this AMENDMENT NUMBER 17 TO LOAN
DOCUMENTS to be executed and delivered on the date first written above.
EMRISE CORPORATION
 
EMRISE ELECTRONICS CORPORATION
 
 
 
 
 
 
By: /s/ Carmine Oliva
 
By: /s/ Carmine Oliva    
Name: Carmine Oliva
 
Name: Carmine Oliva
Title: Chief Executive Officer
 
Title: President
 
 
 
 
 
 
CXR LARUS CORPORATION
 
 
 
 
 
 
 
 
By: /s/ Carmine Oliva    
 
 
Name: Carmine Oliva
 
 
Title: President
 
 
 
 
 
 
 
 
 
 
GVEC RESOURCE IV INC.,
 
 
as Agent and a Lender
 
 
 
 
 
By: PRIVATE EQUITY MANAGEMENT GROUP LLC, its Court-Appointed Receiver
 
 
 
 
 
By: /s/ Jim LeSieur    
 
 
Name: Jim LeSieur
 
 
Title: Chief Operating Officer
PRIVATE EQUITY MANAGEMENT GROUP LLC
 
 
 
 
 
 
 
 
By: /s/ Jim LeSieur    
 
 
Name: Jim LeSieur
 
 
Title: Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






[Signature Page to Amendment Number 17 to Loan Documents]

--------------------------------------------------------------------------------


ANNEX Q
(Second Amended and Restated Term Loan A Note)
[hard copy to be attached]






--------------------------------------------------------------------------------


EXHIBIT A
(Wire Transfer Instructions)


M&T Bank
25 South Charles Street, 18th Floor
Baltimore, MD 21201
Account Name: DLA Piper US LLP Operating Account
Account #: 074-8148-5
ABA Transit #: 022000046
Swift Code: MANTUS33INT
Reference: 018212-000004 (tz18133)
Law Firm Tax Identification Number: 52-0616490


